DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021 is being considered by the examiner.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,067,512 in view of Lambert (US 2016/0202124 A1). 
Claim 1 of US Patent No. 11,067,512 teaches a Raman probe apparatus comprising: a filter configured to: block passage of wavelengths other than said collected Raman wavelengths to a spectrometer; and allow passage of said Raman wavelengths to said spectrometer, wherein said first light is emitted at a first wavelength, and said second light emitted at a second wavelength, is selected to substantially correspond to a wavelength associated with a peak value of a quantum efficiency of said spectrometer within a region defined by said first wavelength (claim 1, lines 13-16; note said filter transmits Raman lights other than excitation lights).
 Claim 1 of U.S. Patent No. 11,067,512 is silent to: a first lens configured to: receive a first light and a second light; and illuminate a target object with said first light and said second light; a second lens configured to: collect Raman wavelengths emitted by said target object, wherein a first Raman wavelength is generated in response to said target object being illuminated by said first light and a second Raman wavelength is generated in response to said target object being illuminated by said second light. However, Lambert, in the same field of endeavor, teaches: a first lens (420, Figs. 4, 8) 
It would have been obvious to one of ordinary skill in the art to provide/incorporate a first lens receiving light to illuminate a sample; and a second lens collecting light scattered by said sample to the claim 1, of the instant application, in order to condition/shape light as desired.
Claim 1 of US Patent No. 11,067,512 teaches all of claims 11 and 16 of the instant application except for the spectrometer of the known quantum efficiency. However Examiner takes Official Notice that it is well known in the art to use spectrometer of known efficiency. It would have been obvious to one of ordinary skill in the art to provide use of spectrometer with known quantum efficiency so that a desired expected detection efficiency may be realized.
Allowable Subject Matter
Claims 1-20 are allowable if the claims are rewritten or amended to overcome the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886